                            Case 19-12257      Doc 26    Filed 05/24/19    Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Greenbelt
                                   In re:   Case No.: 19−12257 − TJC   Chapter: 7

Stas Wronka
Debtor

                                                     NOTICE


PLEASE TAKE NOTICE that a Status Conference will be held
                 at 6500 Cherrywood Lane, Courtroom 3−E, Greenbelt, MD 20770

                           on 6/13/19 at 10:00 AM

to consider and act upon the following:

23 − Motion to Dismiss Case for abuse Filed by US Trustee. (Kohen, Lynn)


NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 5/24/19
                                                          Mark A. Neal, Clerk of Court
                                                          by Deputy Clerk, Mark Rybczynski
                                                          410−962−4255


Form stathrgmdb (rev. 12/2003)
